State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 62 SSM 13
 Park Avenue Associates in
 Radiology, P.C.,
          Appellant,
       v.
 Peter Joseph Nicholson,
          Respondent,
 et al.,
          Defendants.




 Submitted by Jeffrey A. Jaketic, for appellant.
 Submitted by Justin A. Heller, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs (see Columbia Mem. Hosp. v Hinds, __ NY3d __ [decided today]). Chief Judge
 DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro and Troutman concur.

 Decided May 19, 2022